Exhibit 10.2


FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF HOTEL
This FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF HOTEL (this
“Amendment”) dated as of June 15, 2016, is entered into y and between HEI LA
JOLLA LLC, a Delaware limited liability company (“Seller”), and CWI 2 LA JOLLA
HOTEL, LP, a Delaware limited partnership (“Purchaser”).
W I T N E S S E T H:
WHEREAS, Seller and Purchaser have entered into that certain Agreement for
Purchase and Sale of Hotel, dated as of May 19, 2016 (as amended from time to
time, the “Agreement”); all capitalized terms used but not defined herein shall
have the meanings set forth in the Agreement;
WHEREAS, Sellers and Buyer have agreed to amend the Agreement in accordance with
the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.Closing. The final two sentences of Section 6.1 of the Agreement are hereby
deleted in their entirety and replaced with the following:
“Subject to the terms and conditions set forth herein, Purchaser shall have the
right to (i) extend the Closing Date for a period of up to thirty (30) days
beyond the original Closing Date; and (ii) further extend such extended Closing
Date for one additional period of up to fifteen (15) days beyond the extended
Closing Date. To the extent Purchaser elects to extend the Closing Date pursuant
to the preceding sentence, then as a condition precedent to the effectiveness of
each such extension, Purchaser shall (i) not later than three (3) Business Days
prior to the then-scheduled Closing Date (time being of the essence) deliver
written notice of such extension to Seller and Escrow Company and (ii) not later
than two (2) Business Days before the then-scheduled Closing Date deposit with
Escrow Company the additional sum of Five Hundred Thousand and 00/100 Dollars
($500,000.00) by wire transfer of immediately available U.S. Federal funds
which, in each case, shall become part of the Deposit for all purposes under
this Agreement and which shall be applied to the Purchase Price at Closing in
accordance with the terms of this Agreement (the “Closing Extension Deposit”).”
2.Closing Extension. Seller and Purchaser each hereby acknowledge and agree that
Purchaser has validly elected to extend the Closing Date to July 21, 2016,
pursuant to Section 6.1(i) of the Agreement, and the Closing Extension Deposit
with respect to such extension is required to be delivered to Escrow Company not
later than June 17, 2016.
3.Ratification. Except as modified hereby, the Agreement shall remain in full
force and effect, and as modified hereby, the Agreement is ratified and
confirmed in all respects. To the


LEGAL_US_W # 81443627.2
86047525_2

--------------------------------------------------------------------------------





extent there is any conflict between the terms of this Amendment and the
Agreement, the terms of this Amendment shall govern.
4.Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of California.
5.Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall constitute an original and all of which when taken together shall
constitute one and the same instrument. An executed facsimile or .pdf of this
Amendment may be relied upon as having, and shall be deemed to have, the same
force and effect as an original.
[NO FURTHER TEXT ON THIS PAGE]






2
LEGAL_US_W # 81443627.2
86047525_2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Sellers and Purchaser have executed this Agreement as of the
date first above written.
SELLER:
 
 
HEI LA JOLLA HOTEL LLC,
a Delaware limited liability company
 
 
 
 
By:
/s/ Clark W. Hanrattie
 
Name: Clark W. Hanrattie
 
Title: Vice President
 
 
 
 
 
 
PURCHASER:
 
 
CWI 2 LA JOLLA HOTEL, LP,
a Delaware limited partnership
 
 
 
 
By:
CWI 2 La Jolla Hotel GP, LLC,
 
a Delaware limited liability company,
 
its general partner
 
 
 
 
By:
/s/ Michael G. Medzigian
 
Name: Michael G. Medzigian
 
Title: Chief Executive Officer and President
 
 





[Signature Page to First Amendment to Agreement for Purchase and Sale of Hotel]

